Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of February 1,
2000, between Synthetic Blood International, Inc., a New Jersey corporation,
(hereinafter sometimes referred to as “SBI” or the “Corporation”) and Richard
Kiral (“Employee”).

 

1. TERM OF EMPLOYMENT

 

SBI HEREBY EMPLOYS Employee and Employee hereby accepts employment with SBI for
the period beginning on February 1, 2000 and terminating on January 31, 2001;
thereafter, this Agreement and Employee’s employment hereunder shall be
automatically renewed on a one-year basis unless canceled or renegotiated. As
used herein, the phrase “employment term” refers to the entire period of
employment of Employee by SBI hereunder, whether for the period provided above,
or whether terminated earlier as hereinafter provided, or extended by
mutual,agreement of SBI and Employee.

 

2. DUTIES OF EMPLOYEE

 

  2.01 General Duties. Employee shall serve as Vice President of R&D at SBI.
Notwithstanding the foregoing, the precise services of Employee may be specified
or changed from time to time at the discretion of the President & CEO of SBI, to
whom Employee reports.

 

  2.02 Specific Duties. Employee is responsible for researching and developing
all current and future products at SBI. To accomplish this, employee directly or
indirectly supervises all laboratory and lab support personnel at SBI’s Costa
Mesa and Kettering facilities. Employee is also expected to use his position as
head of R&D and chief scientific officer to build value into the Company and
increase shareholder value.

 

  2.03 Devotion of Time to SBI’s Business. Employee shall devote whatever time,
ability and attention to the business of SBI during the term of this Agreement
as is reasonably required to fulfill his responsibilities, provided however, he
shall be required to devote his full-time.

 

  2.04 Uniqueness of Employee’s Services. Employee hereby agrees the services to
be performed by him under the terms of this Agreement are of special, unique,
unusual, extraordinary, and intellectual character which gives them a peculiar
value, the loss of which cannot be reasonably or adequately compensated by
monetary damages in an action at law. Employee therefore expressly agrees that
SBI, in addition to any other rights or remedies which SBI may possess, shall be
entitled to injunctive and other equitable relief to prevent a breach of this
Agreement by Employee.

 

  2.05 Loyal and Conscientious Performance of Duties. Employee agrees, to the
best of his ability and experience, he will at all times loyally and
conscientiously perform all of the duties and obligations either expressly or
implicitly required of him by the terms of this Agreement.



--------------------------------------------------------------------------------

3. COMPENSATION OF EMPLOYEE

 

  3.01 Base Salary. As compensation for services hereunder, SBI shall pay
Employee a base annual salary of One Hundred and Thirty Thousand Dollars
($130,000.00), payable monthly during the term hereof. Annual adjustments, if
any, shall be negotiated by the CEO and the Board based on individual
performance.

 

  3.02 Signing Bonus. Employee will be granted a stock option at the signing of
this agreement.

 

  3.03 Performance Bonus. In addition to the base compensation set forth above,
Employee may be entitled to participate in an Executive Bonus Program to be
negotiated in a separate agreement.

 

  3.04 Vacation Pay. Employee shall be entitled to vacation time and pay of four
weeks per year for each year during the term of this agreement. Time or times
for such vacation shall be proposed by Employee and approved in advance by SBI.

 

  3.05 Paid Sick Leave. Employee shall be entitled to such sick leave time and
pay in accordance with the then prevailing policies of Employer.

 

  3.06 Additional Bonuses. Nothing herein shall imply any limitation on the
ability of the Company to authorize any additional bonus(es) which in their
discretion they deem reasonable.

 

4. EMPLOYEE BENEFITS

 

  4.01 Use of Automobile. SBI shall pay all expenses of one automobile to be
used in part by Employee in the course of his employment, up to the cost of Five
Hundred Dollars ($500.00) per month during the term hereof, and shall procure
and maintain an automobile liability insurance policy on the automobile, with
coverage of Employee and SBI, in amounts determined by the Board of Directors.

 

  4.02 Employee shall be given medical insurance through the Company’s group
medical plan, and $50 per month for dental coverage until a Company dental plan
is available.

 

  4.03 Life Insurance. SBI will acquire and pay for term life insurance coverage
on the life of Employee, with death benefits in the amount of Two Hundred
Thousand Dollars ($200,000.00) payable to beneficiary(s) designated by Employee.
Coverage shall be continued without lapse through the employment term.

 

  4.04 401 (k) Plan. SBI shall continue to implement and Employee shall be
entitled to participate, to the maximum extent allowed by law, in a retirement
plan under Internal Revenue Code Section 401 (k)

 

2



--------------------------------------------------------------------------------

  4.05 Stock Options and Plans. Employee shall participate in the 1999 Stock
Plan and shall be eligible to participate in other SBI stock option and related
plans as determined by the CEO and Board of Directors. Employee shall be granted
options for 100,000 shares of Stock at signing of this agreement, and for 75,000
shares at each renewal.

 

5. BUSINESS EXPENSES

 

  5.01 Entertainment Expenses. The services required by SBI require Employee to
incur travel, entertainment, and other expenses on behalf of SBI. SBI will
promptly reimburse Employee for all reasonable business expenses incurred by
Employee in promoting the business of SBI, including expenditures for
entertainment, gifts, and travel, provided that:

 

  (1) Each such expenditure is of a nature qualifying it as an allowable
deduction from gross income in the determination of taxable income on the
federal and state income tax returns of SBI; and

 

  (2) Employee furnishes to SBI adequate records and other documentary evidence
required by federal and state statutes and regulations issued by the appropriate
taxing authorities where the substantiation of each such expenditure as an
income tax deduction is required; and

 

  (3) No gift may exceed Five Hundred Dollars ($500.00) without the written
approval of the Board of Directors of SBI.

 

6. TERMINATION OF EMPLOYMENT

 

  6.01 Resignation Retirement, Death or Disability. Employee’s employment
hereunder shall be terminated at any time by Employee’s resignation (other than
by Resignation for Good Reason) or by Employee’s retirement at or after
attainment of age 65 (“Retirement”), death or his inability to perform his
duties under this Agreement because of a physical or mental illness
(“Disability”).

 

  6.02 Termination for Cause. Employee’s employment hereunder may be terminated
for Cause. “Cause” shall mean personal dishonesty, incompetence, willful
misconduct, conflict of interest or breach of fiduciary duty involving intent
for or obtainment of material personal or family profit, material (as opposed to
technical) willful violation of any law, rule or regulation (other than traffic
offenses or the like), or a material breach of any provision of this Agreement.

 

  6.03 Expiration. Employee’s employment hereunder shall be terminated upon
expiration of the Employment Term as provided in Section 1.

 

  6.04 Resignation for Good Reason. Employee may regard Employee’s employment as
being constructively terminated and may, therefore, resign within ninety (90)
days of Employee’s discovery of any one of the following events which will
constitute “Good Reason” for such resignation:

 

3



--------------------------------------------------------------------------------

  (1) Without Employee’s express written consent, the assignment to Employee of
any duties materially inconsistent with Employees prior position, duties,
responsibilities and status with SBI, or any subsequent removal of Employee from
or any failure to re-elect Employee to any such position;

 

  (2) Without Employee’s express written consent, the termination and/or
material reduction in Employee’s facilities (including office space and general
location) and staff reporting and available to Employee;

 

  (3) A material reduction by the Employer of Employee’s Base Salary and
Performance Bonus.

 

  (4) A failure by Employer to maintain any of the employee benefits to which
Employee was entitled at a level substantially equal to or greater than the
value of those employee benefits in effect prior to such reduction in benefits,
through the continuation of the same or substantially similar plans, programs
and policies; or the taking of any action by SBI or its affiliates which would
materially affect Employee’s participation in or reduce, Employee’s benefits
under any such plans, programs or policies, or deprive Employee of any material
fringe benefits enjoyed by Employee;

 

  (5) SBI or any affiliate requiring Employee to be based anywhere other than
where Employee was based for the one year period prior to such relocation;
except for required travel on SBI’s or affiliate’s business to an extent
substantially consistent with Employee’s business travel obligations;

 

  (6) Any purported termination of Employee’s employment by SBI or the Board
which is not effected pursuant to the requirements of the Section 6 with respect
to Death, Retirement, Disability or Termination for Cause; and

 

  (7) Receipt of notice by Employee that the Agreement will not be renewed
pursuant to Section 1.

 

  6.05 Effect of SBI’s Merger, Transfer of Assets, or dissolution. Upon the
event of any of the following, these provisions of this Paragraph 6.05 shall
apply:

 

  (1) Merger or consolidation where SBI is not the consolidated or surviving
corporation;

 

  (2) Transfer of all or substantially all of the assets of SBI, or

 

  (3) Voluntary or involuntary dissolution of SBI.

 

In the event of any such merger or consolidation, transfer of assets, or
dissolution of SBI, Employee at his sole option, and at any time may elect one
of the following provisions:

 

4



--------------------------------------------------------------------------------

  (a) Continued employment by SBI, and/or the surviving or resulting
corporation, said successor to be bound by all the provisions of this Agreement;

 

  (b) Voluntary termination of this Agreement and payment to Employee as
severance pay or liquidated damages, or both, a lump sum payment (“Severance
Payment”) equal to one hundred percent (100%) of the Employee’s average annual
Base Salary and all bonuses received for the one (1) year period immediately
preceding the Severance Payment, or such greater amount as the CEO and Board of
Directors upon recommendation of the Compensation Committee, if any, shall
provide from time to time pursuant to terms which may not be revoked or reduced
thereafter. However, the total of any payment pursuant to this Section 6.05
shall be limited to the extent necessary, in the option of legal counsel
acceptable to Employee and SBI, in the opinion of legal counsel acceptable to
Employee and SBI, to avoid the payment of an “excess parachute” payment within
the meaning of Internal Revenue Code Section 28C G or any similar successor
provision.

 

       The Severance Payment shall be made not later than the fifth (5th) day
following the effective date of the events specified in Section 6.05 (1-3)
herein; provided, however, that if the amount of such payments cannot be finally
determined on or before such date, SBI shall pay to Employee on such date a good
faith estimate of the minimum amount of such payments, and shall pay the
remainder of such payments (together with interest at the rate provided in
Internal Revenue Code Section 1274 (b) (2) (B) of the Code,) as soon as the
amount thereof can be determined, but in no event later than the thirtieth
(30th) day after the applicable termination date. In the event the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by SBI payable on the fifth (5th) day after
receipt by Employee of a written demand for payment from SBI (together with
interest calculated as above).

 

  6.06 Damages for Breach of Agreement. In the event of the breach of this
Agreement by either SBI or Employee resulting in damages to the other party may
recover from the party breaching the Agreement any and all damages that may be
sustained.

 

7. PAYMENTS TO EMPLOYEE UPON TERMINATION

 

  7.01 Death, Disability or Retirement. In the event of Employee’s Retirement,
Death or Disability, all benefits generally available to SBI’s Employees as of
the date of such an event shall be payable to Employee or Employee’s estate
without reduction, in accordance with the terms of any plan, contract,
understanding or

 

5



--------------------------------------------------------------------------------

arrangement forming the basis for such payment. Employee shall be entitled to
such other payments as might arise from any other plan, contract, understanding
or arrangement between Employee and SBI at the time of any such event.

 

  7.02 Termination for Cause or Resignation without Good Reason. In the event
Employee is terminated by SBI for Cause or Employee resigns for other that a
Good Reason, neither SBI nor an affiliate shall have any further obligation to
Employee under this Agreement or otherwise, except to the extent provided in any
other plan, contract, understanding or arrangement, or Section 8 or as may be
expressly required by law.

 

  7.03 Termination Without Cause. Subject to other provisions in this Section 7
to the contrary, upon the occurrence of a termination without Cause, which shall
include a Resignation for Good Reason as defined in Section 6.04, SBI shall:

 

  (a) Pay to Employee, or in the event of Employee’s subsequent death, to
Employee’s surviving spouse, or if none, to Employee’s estate, as severance pay
or liquidated damages, or both, during each calendar month for a period
extending over the number of months during which this Agreement would have
remained in effect, without renewal or for nine (9) months, whichever period is
longer, but for such termination, a sum equal to the monthly rate of Base Salary
and Performance Bonus, if any, payable under this Agreement pursuant to Section
3 immediately prior to such termination. Such payments shall commence in the
next regularly payroll following termination.

 

  (b) To the extent permissible under applicable law, including Code
antidiscrimination standards which must be met to retain favorable tax status of
any employee benefit plan, contract or arrangement, continue to provide to
Employee during the unexpired term of this Agreement, without renewal, those
benefits to which the Employee is entitled to immediately prior to the
termination.

 

8. COVENANT NOT TO COMPETE

 

  8.01 Scope of Covenant. Employee agrees that he shall not, either directly or
indirectly, carry on, participate, or engage in, either as employee, employer,
principal, agent, consultant, owner, part-owner, co-venturer, officer, director,
shareholder, partner, manager, operator, financier, employee, salesman, or in
any other individual or representative or participating capacity, any business
which develops or markets synthetic blood substitutes or liquid ventilation or
glucose biosensor products for a period of two (2) years from the date of
separation from SBI in the area of the Continental United States.

 

  8.02 Interpretation. Should any portion or provision of this covenant not to
compete be found by a court of competent jurisdiction to be overly broad, it is
the express

 

6



--------------------------------------------------------------------------------

       intent of the parties hereto that such provisions shall nevertheless be
enforced to the maximum extent permitted by law and shall govern and apply to as
much geographical area and/or time duration, not to exceed that which is set
forth above, as possible.

 

  8.03 Consideration Employee hereby acknowledges that the consideration set
forth herein shall fully support this Covenant.

 

  8.04 Remedies. The remedy at law for breach of this Covenant being inadequate,
SBI shall be entitled, in addition to such other remedies as it may have, to
temporary or injunctive relief for any breach or threatened breach hereof
without proof of actual damages that have been or may have been caused to it by
such breach.

 

  8.05 Breach. This Covenant shall be deemed to be part of this Agreement, and a
breach of this Covenant shall be deemed to be a breach of this Agreement and all
of its attendant obligations, undertakings, and promises.

 

9. CONFIDENTIALITY PROVISION

 

  9.01 Proprietary Information Defined. The following terms shall have the
meanings respectively set forth for them below:

 

  (a) “Proprietary Information” shall mean any and all inventions, research,
designs, products, processes, formulae, know-how, customer lists, customer
requirements information, trade secrets and/or other non-public information or
data comprising or related to the business of Corporation as the same is carried
on from time to time;

 

  (b) “Proprietary Rights” shall mean all trademarks, patents, copyrights,
rights of creators and/or similar rights and privileges, whether domestic or
foreign, statutory or at common law, filed or not filed, perfected or
unperfected, or otherwise, relating to any Proprietary Information;

 

  (c) “Proprietary Proceeds” shall mean all proceeds and products of any
Proprietary Information and/or Proprietary Rights; and

 

  (d) “Proprietary Assets” shall mean Proprietary Information and/or Proprietary
Rights and/or Proprietary Proceeds, considered collectively or separately.

 

  9.02 Acknowledgement of SBI’s Proprietary Information. Employee agrees and
acknowledges that any and all Proprietary Information (together with all
Proprietary Rights and/or Proprietary Proceeds relating thereto) wholly or
partially created, developed or further developed, perfected and/or completed by
Employee, acting alone or jointly with others at any time during Employee’s
employment with SBI, shall immediately upon creation, completion and/or
development become or have become, and shall at all times thereafter remain, the
sole and exclusive property of SBI.

 

7



--------------------------------------------------------------------------------

  9.03 Employee’s Duties. Employee agrees that he shall, both throughout the
term of his employment with SBI and at any and all times following the
termination thereof, execute and deliver all such further instruments and
documents, and do and perform all such further acts and things, as may be
necessary or helpful and/or as may be reasonably requested by SBI in furtherance
of the purposes and intent of this Agreement. By way of illustration and not by
way of limitation of the foregoing, Employee specifically agrees that he shall:

 

  (a) Immediately communicate and thoroughly describe to SBI in writing any and
all such Proprietary Information as is described in Section 9.01 above;

 

  (b) Promptly execute and deliver all such instruments or agreements of
assignment and/or transfer as SBI may from time to time request to carry out the
purposes and intent of Section 9.01 above;

 

  (c) Assist SBI, at such times and in such manner as SBI may request, in
connection with SBI’s efforts to secure, apply for, renew or otherwise perfect
Proprietary Rights with respect to any and all Proprietary Information; and

 

  (d) Upon termination of his employment with SBI, immediately deliver to SBI
any and all written recorded or other physical evidence of any and all
Proprietary Assets in his possession or under his control;

 

       PROVIDED, that in consideration of the foregoing, SBI agrees that all
reasonable costs and expenses incurred by Employee, including reasonable
compensation for his time (except if Employee is otherwise being compensated as
a consultant) in complying with the provisions of this Section 9 shall be for
SBI’s account.

 

  9.04 Disclosure of Information. Employee will not, during the employment term
or after, disclose or use any Proprietary Information or permit disclosure to
any person, firm, corporation, association or other entity if such disclosure
would be detrimental to SBI.

 

  9.05 Employee Representation. Employee represents and covenants that he is not
presently and will not hereafter become a party to any contract or agreement
which contravenes any of the terms, provisions, purposes or intent of this
Agreement.

 

8



--------------------------------------------------------------------------------

  9.06 Survival. It is specifically understood and agreed by both such parties
that this Agreement shall survive Employee’s employment with SBI and/or the
making and/or termination of any contract or agreement with respect thereto.

 

  9.07 Remedies. The parties hereto mutually acknowledge that the
representations, warranties, covenants and other agreements of Employee
contained in the Agreement are of special and unique importance to SBI and are
not readily susceptible to dollar valuation. As such, in the event of the actual
or potential breach of any of such representations, warranties, covenants or
other agreements, the parties hereto specifically agree that SBI, in addition to
any and all other rights and remedies available to it, shall be entitled to
injunctive and/or other equitable relief in furtherance of the enforcement
thereof.

 

10. GENERAL PROVISIONS

 

  10.01 Notices. Any notices to be given hereunder by each party to the other
may be effected by personal delivery in writing or by mail registered or
certified, postage prepaid with return receipt requested. Notices delivered
personally shall be deemed communicated as of actual receipt; mailed notices
shall be deemed communicated as of two (2) days after mailing.

 

  10.02 Violation of Other Agreements. SBI hereby warrants to Employee that the
execution of this Agreement will not violate any outstanding agreements or
covenants to which SBI is a parry. Further, SBI hereby warrants that the
execution of this Agreement and the performance of its terms hereunder do not
violate any provisions of the By-Laws of SBI.

 

  10.03 Applicable Law. This Agreement shall be construed under the laws of the
State of California and may not be altered or modified except by an agreement in
writing, signed by both parties.

 

  10.04 Arbitration. Any dispute, controversy or claim arising out of or in
respect to this Agreement (or its validity, interpretation or enforcement), the
employment relationship or the subject matter hereof shall at the request of
either party be submitted to and settled by arbitration conducted before a
single arbitrator in Orange Count, California in accordance with the Expedited
Labor Arbitration Rules of the American Arbitration Association. The arbitration
shall be governed by the Federal Arbitration Act ( U.S.C. § § 1-16). The
arbitrator shall be a retired judge designated by the Presiding Judge of the San
Diego County Superior Court. The arbitrator in such action shall not be
authorized to change or modify any provision of the Agreement. Judgment upon the
award rendered by the arbitrator maybe entered by any court having jurisdiction
thereof. Each party shall bear its own expenses and one-half the aggregate
amount of arbitration costs Arbitration shall be the exclusive remedy of
Employee and SBI and the award of the arbitrator shall be final and binding upon
the parties.

 

9



--------------------------------------------------------------------------------

  10.05 Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Employee by SBI and contains all of the covenants and
agreements between the parties with respect to such employment in any manner
whatsoever.

 

  10.06 Partial Invalidity. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.

 

  10.07 Merger or Consolidation. SBI hereby agrees that it shall not merge or
consolidate into or with or sell substantially all its assets to any firm,
entity, company or person until such other firm, entity, company or person
expressly agrees, in writing, to assume and discharge the duties and obligations
of the SBI under this Agreement. This Agreement shall be binding upon the
parties hereto, their successors, beneficiaries, heirs and personal
representatives.

 

  10.08 Amendments and Waivers. This Agreement shall not be varied, altered,
waived, modified, changed or in any way amended in any of its parts except by an
instrument in writing, executed by the parties hereto, or by their legal
representatives. A waiver by either party of any of the terms of this Agreement
in any instance shall not be deemed or construed to be a waiver of such term or
condition for the future or of any subsequent breach thereof.

 

Executed at Newport Beach, California.

 

EMPLOYER: SYNTHETIC BLOOD INTERNATIONAL, INC.

/s/

--------------------------------------------------------------------------------

By:   Robert Nicora, President and CEO EMPLOYEE:

/s/

--------------------------------------------------------------------------------

Richard Kiral

 

10